DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the movement data” in line 5. There is insufficient antecedent basis for this limitation in the claim. It is unclear if this limitation is referring to “time-series movement data.” For examination purposes, the limitation is interpreted as “the time-series movement data.” Claims 6 and 11 also have a similar issue.
Claim 3 recites the limitation “the movement data” in lines 1-2. There is insufficient antecedent basis for this limitation in the claim. It is unclear if this limitation is referring to “time-series movement data” as mentioned in claim 1. For examination purposes, the limitation is interpreted as “the time-series movement data.” Claims 8 and 13 also have a similar issue.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. A streamlined analysis of claim 1 follows.
Regarding claim 1, the claim recites a series of steps or acts, including processing the movement data using a linear programming support vector regression (LP-SVR) algorithm. Thus, the claim is directed to a process, which is one of the statutory categories of invention.
The claim is then analyzed to determine whether it is directed to any judicial exception. The step of analyzing the derived set of support vectors sets forth a judicial exception. This step describes a concept performed in the human mind (including an observation, evaluation, judgment, opinion). Thus, the claim is drawn to a Mental Process, which is an Abstract Idea.
Next, the claim as a whole is analyzed to determine whether the claim recites additional elements that integrate the judicial exception into a practical application. The claim fails to recite an additional element or a combination of additional elements to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limitation on the judicial exception. Claim 1 recites outputting at least one of (i)…during which the subject is likely to be asleep, and (ii)…during which the subject is likely to be awake, which is merely adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05(g)). The outputted data does not provide an improvement to the technological field, the method does not effect a particular treatment or effect a particular change based on the outputted data, nor does the method use a particular machine to perform the Abstract Idea.
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exception. Besides Alice Corp. v. CLS Bank Int'l, 134 S.Ct. 2347, 2358-59 (2014)).
Consideration of the additional elements as a combination also adds no other meaningful limitations to the exception not already present when the elements are considered separately. Unlike the eligible claim in Diehr in which the elements limiting the exception are individually conventional, but taken together act in concert to improve a technical field, the claim here does not provide an improvement to the technical field. Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claim as a whole does not amount to significantly more than the exception itself. The claim is therefore drawn to non-statutory subject matter.
The same rationale applies to claims 6 and 11.
Regarding claim 6, the device recited in the claim is a generic device comprising generic components configured to perform the abstract idea. The movement sensor is a generic sensor configured to perform pre-solutional data gathering activity and the at least one processor is configured 
The dependent claims also fail to add something more to the abstract independent claims as they generally recite further definitions of claimed features or a method step pertaining to the display of data. The analyzing steps recited in the independent claims maintain a high level of generality even when considered in combination with the dependent claims.
Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.

Claims 4, 9, and 14 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). Claims 4, 9, and 14 recite “a wrist-mounted sensor,” which is claiming a human organism. Examiner suggests to amend the limitation to recite “a sensor configured to be mounted on a wrist of the subject” to possibly overcome the 35 U.S.C. 101 rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1, 3, 5, 6, 8, 10, 11, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo ‘102 (Korean Patent No. 10-1853102 B1) in view of Lajinef et al. (“Learning machines and sleeping brains: Automatic sleep stage classification using decision-tree multi-class support vector machines” – 2015).
Regarding claim 1, Yoo ‘102 teaches a computer-implemented method for determining when a subject is awake and when the subject is asleep, the method comprising:
receiving, at least one processor, time-series movement data for the subject derived from accelerometer data recorded by a movement sensor worn by the subject during a monitoring period, wherein the movement data indicates at least a magnitude of bodily movement of the subject at multiple times during the monitoring period (Abstract);
processing, by the at least one processor, the movement data using a linear programming support vector regression (LP-SVR) algorithm to derive a set of support vectors (Abstract, Page 8 17th paragraph),; and
outputting by the at least one processor, at least one of (i) the first set of time periods as periods during which the subject is likely to be asleep, and (ii) the second set of time periods as periods during which the subject is likely to be awake (Page 13 5th paragraph).
Yoo ‘102 teaches all of the elements of the current invention as mentioned above except for wherein each support vector corresponds to a different time point during the monitoring period; and analyzing, by the at least one processor, the derived set of support vectors to determine at least one of (i) a first set of time periods within the monitoring period within which a measure of density over time of the support vectors is below a predetermined threshold, and (ii) a second set of time periods within the monitoring period within which the measure of density over time of the support vectors is above the predetermined threshold.
st paragraph of 2.2 Methods on page 95, Lajnef et al. recites “different time and frequency domain features were calculated and the most relevant ones were identified by straightforward statistical analysis. The most discriminating features subsets were selected.” This is interpreted that the derived support vectors are corresponding to different time periods. 3.3.3. on page 101 recites that the sleep stages Awake, S1, and S1 and S2 were determined based off of SVM. These stages determine if the subject is awake or asleep, which is interested as the first and second sets of time periods.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Yoo ‘102 to include wherein each support vector corresponds to a different time point during the monitoring period and analyzing the derived set of support vectors a Lajnef et al. teaches that this will aid in classifying what sleep state the subject is in.
Regarding claim 3, Yoo ‘102 teaches wherein the movement data is derived from the accelerometer data by passing the accelerometer data through at least one off a low-pass filter, a high-pass filter, a band-pass filter, and a smoothing filter (Abstract).
Regarding claim 5, Yoo ‘102 teaches wherein at least one processor outputs the at least one of the first set of time periods and the second set of time periods to a user-interface displayed on a visual display (Page 13 5th paragraph).
Regarding claim 6, Yoo ‘102, as modified by Lajinef et al., teaches a system for determining when a subject is awake and when the subject is asleep, the system comprising the recited elements.
Regarding claim 8, Yoo ‘102 teaches wherein the movement data is derived from the accelerometer data by passing the accelerometer data through at least one off a low-pass filter, a high-pass filter, a band-pass filter, and a smoothing filter (Abstract).
Regarding claim 10, Yoo ‘102 teaches wherein at least one processor outputs the at least one of the first set of time periods and the second set of time periods to a user-interface displayed on a visual display (Page 13 5th paragraph).
Regarding claim 11, Yoo ‘102, as modified by Lajinef et al., teaches a non-transitory computer-readable medium storing computer-executable instructions for determining when a subject is awake and when the subject is asleep that, when executed by at least one processor, is operable to cause the at least one processor to perform the recited steps.
Regarding claim 13, Yoo ‘102 teaches wherein the movement data is derived from the accelerometer data by passing the accelerometer data through at least one off a low-pass filter, a high-pass filter, a band-pass filter, and a smoothing filter (Abstract).
Regarding claim 15, Yoo ‘102 teaches wherein the instructions are further operable to cause the at least one processor outputs the at least one of the first set of time periods and the second set of time periods to a user-interface displayed on a visual display (Page 13 5th paragraph).
Claims 2, 7, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo ‘102 in view of Lajinef et al. further in view of Lu et al. (“Multiscale Asymmetric Orthogonal Wavelet Kernel for Linear Programming Support Vector learning and Nonlinear Dynamic Systems Identification” – 2014 – cited by Applicant).
Regarding claim 2, Yoo ‘102 in view of Lajinef et al. teaches all of the elements of the current invention as mentioned above except for wherein the measure of density over time of the support vectors comprises a count of the number of support vectors within a moving time window having a predetermined duration.
Lu et al. teaches a similar system in the same field of endeavor wherein the measure of density over time of the support vectors comprises a count of the number of support vectors within a moving time window having a predetermined duration. Page 714 II. Lineaar Programming SVR with Composite nd paragraph recites “model sparsity, which is defined as the ratio of the number of support vectors to the number of all training data points, plays a key role in controlling model complexity and alleviating model redundancy.” 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  the measure of density over time of the support vectors of Yoo ‘102 in view of Lajinef et al. to include a count of the number of support vectors as Lu et al. teaches this will aid in controlling model complexity and alleviating model redundancy.
Regarding claim 7, Yoo ‘102 in view of Lajinef et al. teaches all of the elements of the current invention as mentioned above except for wherein the measure of density over time of the support vectors comprises a count of the number of support vectors within a moving time window having a predetermined duration.
Lu et al. teaches model sparsity, which is defined as the ratio of the number of support vectors to the number of all training data points, plays a key role in controlling model complexity and alleviating model redundancy (Page 714 II. Linear Programing SVR with Composite Kernel 2nd paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  the measure of density over time of the support vectors of Yoo ‘102 in view of Lajinef et al. to include a count of the number of support vectors as Lu et al. teaches this will aid in controlling model complexity and alleviating model redundancy.
Regarding claim 12, Yoo ‘102 in view of Lajinef et al. teaches all of the elements of the current invention as mentioned above except for wherein the measure of density over time of the support vectors comprises a count of the number of support vectors within a moving time window having a predetermined duration.
nd paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  the measure of density over time of the support vectors of Yoo ‘102 in view of Lajinef et al. to include a count of the number of support vectors as Lu et al. teaches this will aid in controlling model complexity and alleviating model redundancy.
Claims 4, 9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo ‘102 in view of Lajinef et al. further in view of Garcia Molina et al. ‘482 (US Pub No. 2015/0359482).
Regarding claim 4, Yoo ‘102 in view of Lajinef et al. teaches all of the elements of the current invention as mentioned above except for wherein the movement sensor comprises a wrist-mounted actigraph sensor.
Yoo ‘102 teaches that an accelerometer is attached to an abdomen of the subject (Abstract).
Garcia Molina et al. ‘482 teaches a sensor may be located at or near (a body part and/or at other locations). For example, an individual sensor 142 may include an accelerometer positioned on or near the wrist of subject 12 and used for actigraphy ([0021]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the actigraphic sensor on the wrist of a subject of Garcia Molina et al. ‘482 for the abdomen movement sensor of Yoo ‘102 as Garcia Molina et al. ‘482 teaches that this would be simple substitution of one known element for another to obtain predictable results.
Regarding claim 9, Yoo ‘102 in view of Lajinef et al. teaches all of the elements of the current invention as mentioned above except for wherein the movement sensor comprises a wrist-mounted actigraph sensor.
Yoo ‘102 teaches that an accelerometer is attached to an abdomen of the subject (Abstract).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the actigraphic sensor on the wrist of a subject of Garcia Molina et al. ‘482 for the abdomen movement sensor of Yoo ‘102 as Garcia Molina et al. ‘482 teaches that this would be simple substitution of one known element for another to botain predictable results.
Regarding claim 14, Yoo ‘102 in view of Lajinef et al. teaches all of the elements of the current invention as mentioned above except for wherein the movement sensor comprises a wrist-mounted actigraph sensor.
Yoo ‘102 teaches that an accelerometer is attached to an abdomen of the subject (Abstract).
Garcia Molina et al. ‘482 teaches a sensor may be located at or near (a body part and/or at other locations). For example, an individual sensor 142 may include an accelerometer positioned on or near the wrist of subject 12 and used for actigraphy ([0021]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the actigraphic sensor on the wrist of a subject of Garcia Molina et al. ‘482 for the abdomen movement sensor of Yoo ‘102 as Garcia Molina et al. ‘482 teaches that this would be simple substitution of one known element for another to botain predictable results.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465. The examiner can normally be reached [M-F] 7:30-3:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/AURELIE H TU/               Examiner, Art Unit 3791
/ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791